Citation Nr: 1242974	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-34 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for basal cell carcinoma and squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1970 to February 1972.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied entitlement to service connection for basal cell carcinoma and squamous cell carcinoma.

On his August 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a March 2011 signed statement, the Veteran withdrew his request for a hearing.  The Veteran's hearing request has accordingly been withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The RO denied the Veteran's claim for service connection for basal cell carcinoma and squamous cell carcinoma on the basis that the skin cancer was not associated with herbicide exposure.  The Veteran's DD 214 shows that he served in Vietnam; therefore, exposure to herbicides was conceded by the RO.  Because basal cell carcinoma and squamous cell carcinoma are not subject to service connection based on exposure to herbicides, the RO denied the claim under the authority granted by the Agent Orange Act of 1991.  However, in his August 2010 substantive appeal, the Veteran claimed that his basal cell carcinoma and squamous cell carcinoma are a result of his in-service sun exposure, not herbicide exposure.  In support of his assertion, the Veteran states that there is no history of such cancer in his family and that he worked indoors all of his career.  The Veteran further states that he was not involved in outdoor sports and that he spent much time outdoors while serving in Vietnam.  

There is competent evidence of a current diagnosis of basal cell carcinoma and squamous cell carcinoma and the Board finds that there is competent lay evidence of in-service sun exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition.").  However, in the absence of a competent medical opinion pertaining to whether the etiology of the Veteran's disability is service related, the Board finds that the record does not contain sufficient information to make a decision on the claim.  As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current disability is etiologically related to service, to include in-service sun exposure as reported by the Veteran.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

The Veteran has not been afforded a VA examination to address the etiology of his basal cell carcinoma and squamous cell carcinoma.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran's has currently diagnosed basal cell carcinoma and squamous cell carcinoma is etiologically related to his in-service sun exposure. 

Additionally, the Veteran contends that he continues to receive treatment for his basal cell carcinoma and squamous cell carcinoma disability at the Quad Cities VA Clinic and Iowa City VA Medical Center.  The RO/AMC should obtain updated VA medical records on remand and should associate them with the claims file.  See      38 U.S.C.A. § 5103A(b) ; 38 C.F.R. § 3.159(c)(2) ; see also Bell v. Derwinski,        2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186  (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.") 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any updated VA treatment records dated May 2010 to the present from the Quad Cities VA Clinic and Iowa City VA Medical Center, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  Schedule the Veteran for an appropriate examination to determine the etiology of his basal cell carcinoma and squamous cell carcinoma.  The examiner should identify and clarify all disorders associated with the skin and determine whether there is a causal relationship between active military service and each diagnosed disability.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  

The examiner should interview the Veteran as to his history of sun exposure, both in service and subsequent to service.  The examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such a disorder had its origin in service or is in any way related to the Veteran's active service.  All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible. 

3.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


